Citation Nr: 0533718	
Decision Date: 12/14/05    Archive Date: 12/30/05	

DOCKET NO.  04-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran had active service from August 1971 to August 
1973.  This appeal arises out of the veteran's disagreement 
with a decision by the Regional Office in March 2004 which 
denied his claims for service connection for the disabilities 
at issue.  


FINDINGS OF FACT

1.  The veteran did not have hypertension during service, and 
this disorder did not emerge until many years after service.

2.  The veteran did not have diabetes mellitus during 
service, and this disability did not emerge until many years 
after service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  The diabetes mellitus was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the veteran contends that he had elevated blood 
pressure readings during service, the actual service medical 
records do not reveal any such elevations.  In addition, 
documented elevated blood pressure readings are not reported 
until approximately the late 1990's.  The veteran himself has 
asserted that he did not go on medication for his blood 
pressure until 1996 which was about 23 years after his 
separation from service.  There is no medical opinion linking 
his current hypertension to military service or any incident 
thereof.  Although the regional office did not arrange for 
the veteran to receive a VA examination with a nexus opinion, 
any such examination would necessarily be based upon 
speculation as to causation because of the absence of 
pertinent symptomatology for so long after service.  

With respect to the issue of diabetes mellitus, this 
disability was also not documented until approximately the 
late 1990's.  The service medical records contain no 
reference to diabetes mellitus or any symptoms that could be 
associated with that disability.  Moreover the post service 
medical records, as indicated, do not reveal any 
symptomatology pertinent to diabetes mellitus until many 
years after the veteran's separation from service.  Although 
the VA Regional Office did not arrange for a medical 
examination in connection with the veteran's claim for 
diabetes mellitus, any examination and opinion rendered would 
be based on speculation because of the absence of symptoms of 
diabetes for so many years after service, especially in the 
absence of any other indication that diabetes may be 
attributable to some incident of service.  


ORDER

Entitlement to service connection for hypertension is denied.  
Entitlement to service connection for diabetes mellitus is 
denied.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


